Citation Nr: 1526314	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-06 183A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 2009, for the grant of service connection for PTSD.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge in March 2015.  

The Veteran's representative at the hearing advanced a theory of a clear and unmistakable error (CUE) in an October 1994 rating decision and an April 1989 Board decision, both of which denied service connection for PTSD, but this CUE issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board refers to them to the AOJ for appropriate action.  

Subsequent to the Board hearing, in April 2015, a change in representation was made to a private attorney at law-J. Michael Woods.  This change was timely in the sense it was made within 90 days of the certification and transfer of the case to the Board.  See 38 C.F.R. § 20.1304(a) (2014).  However, the representative change was submitted to the AOJ rather than the Board, which is the requirement to affect the appeal.  Id.  In this specific circumstance, the Board considers the veterans service organization identified on the title page as the proper representative for the claim being decided on appeal and such representative was present for the recent Board hearing.  For any claims and appeals going forward, including the claims being remanded, the Board finds the proper representative to be J. Michael Woods.  See, e.g., Perez v. Shinseki, 25 Vet. App. 190 (2012) (acknowledging that the purpose of 38 C.F.R. § 20.1304 is to allow for the orderly and prompt processing of appeals and affirming the Board's decision that declined to recognize a representative change when the requirements of the regulation were not met).

The issues of entitlement to an increased evaluation for PTSD as well as service connection for migraine headaches, insomnia, and diabetes mellitus, type I, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied a petition to reopen a claim of service connection for PTSD in an October 1994 rating decision.  The Veteran did not appeal the decision.

2.  The Veteran submitted the most recent petition to reopen his claim of service connection for PTSD on October 5, 2009.  By a September 2010 rating decision, the RO granted entitlement to service connection for PTSD, effective October 5, 2009.

3.  No correspondence earlier than October 5, 2009, and after the October 1994 rating decision may be construed as a claim to reopen the claim of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 2009 for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment and personnel records have been obtained.  Post-service VA medical treatment records have also been obtained, and the Veteran was provided a VA medical examination in August 2010.  The Veteran did not identify any outstanding treatment records pertinent to the appeal.  In any case, the claim turns on whether a prior decision was final and when a claim was received.  Thus, VA's duty to assist has been met.

II. Analysis

By way of background, a June 1975 rating decision denied service connection for an immature personality and claustrophobia.  The RO received the Veteran's initial claim for a nervous condition and chronic depression in March 1988.  By an August 1988 rating decision, the RO denied the claim, including entitlement to service connection for PTSD. The Veteran appealed the decision to the Board.  In April 1989, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  

Subsequently, the RO received a petition to reopen his claim of service connection for PTSD in April 1994; however, the claim was denied in an October 1994 rating decision.  Notice of the decision and appellate rights were sent to the Veteran in a December 1994 letter.  No new and material evidence was received within a year of the decision.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran did not appeal the decision and it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

On October 5, 2009, the RO received the Veteran's most recent petition to reopen his claim of service connection for PTSD.  In an August 2010 VA examination report, the examiner concluded that the Veteran's symptoms support a diagnosis of PTSD under the DSM-IV diagnostic criteria. The examiner opined that it was more likely than not that the Veteran's PTSD is due to combat conditions while serving aboard the USS Ranger during the Vietnam War.

By a September 2010 rating decision, the RO granted entitlement to service connection for PTSD based primarily on the VA examiner's August 2010 VA examiner's opinion.  The RO set the effective date for the award of service connection as October 5, 2009-the date of receipt of the claim to reopen.

The Veteran disagrees with the assigned effective date of the award of service connection.  The Veteran's representative contends that the effective date for his PTSD should be should be March 11, 1988, the date he filed a claim for a nervous condition.  The Veteran contends that he was hospitalized in or around 1980 with combat-related stress.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).

Because the October 1994 rating decision is final, the claim by which the Veteran was granted service connection for PTSD, and which led to this appeal, is generally considered a claim to reopen a previously denied claim based on the receipt of new and material evidence.  See 38 C.F.R. §§ 3.156(a), 3.160(d), (e) (2014).  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008); see also 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

Under this analysis, the effective date for the award of service connection can be no earlier than October 5, 2009-the date of most recent receipt of the claim to reopen.  No correspondence earlier than October 5, 2009, and after the October 1994 rating decision may be construed as a claim to reopen the claim of service connection for PTSD.  In fact, the October 5, 2009 claim is the next piece of correspondence time-wise in the claims file.

The regulation 38 C.F.R. § 3.156(c) provides an exception to this rule.  At any time after VA issues a decision on a claim, if VA receives or associates with the claim file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  The Veteran's service treatment and personnel records were associated with the record at the time of the prior decisions as the decisions cite to them.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) do not apply.

Additionally, an earlier effective date may be warranted when the award of compensation is based on a liberalizing change in law or VA issue.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2014).  The regulations regarding service connection for PTSD were changed in 2010.  This provision was a revision to the PTSD regulations that allowed for relaxed stressor verification underlying a PTSD diagnosis.  Section 3.114 is not applicable in the Veteran's case, however, because the RO verified the Veteran's stressor and the examiner concluded that the Veteran's PTSD was related to his verified stressor rather than a fear of hostile military actions.  In any case, the current effective date pre-dates the change in law.

Therefore, the Board concludes that the criteria for an effective date earlier than October 5, 2009, for the award of service connection for PTSD have not been met. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any earlier effective date for service-connected PTSD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

An effective date earlier than October 5, 2009, for the grant of service connection for PTSD is denied.


REMAND

In a February 2015 rating decision, the RO denied entitlement to an increased rating for PTSD as well as service connection for migraine headaches, insomnia, and diabetes mellitus, type I.  In April 2015, the Veteran expressed disagreement with this rating decision.  Although not much time has passed to allow for the RO to issue a statement of the case, the Board takes jurisdiction of the claims to remand for such an issuance.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

Issue a statement of the case for the issues of entitlement o an increased rating for PTSD as well as service connection for migraine headaches, insomnia, and diabetes mellitus, type I.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


